Opinion issued August 11, 2016




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-16-00126-CR
                          ———————————
               CHRISTINA MARIE HARRISON, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 262nd District Court
                          Harris County, Texas
                      Trial Court Case No. 1484171

                        MEMORANDUM OPINION
     Appellant, Christina Marie Harrison, pleaded guilty to the state jail felony

offense of possession of a controlled substance, namely, methamphetamine,

weighing less than one gram by aggregate weight.1 Pursuant to appellant’s plea



1
     See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(6), 481.115(a), (b) (West
     Supp. 2015).
bargain, the State agreed to recommend that she be placed on three years’ deferred

adjudication community supervision and be fined $200.00. In accordance with the

terms of appellant’s plea-bargain agreement, the trial court signed an order, deferring

adjudication of appellant’s guilt, placing her on community supervision for a term

of three years, and assessing a fine of $200.00.2 The trial court certified that this

was a plea-bargain case and that appellant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2). Appellant timely filed a pro se notice of appeal. We dismiss this

appeal for want of jurisdiction.

       In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West Supp. 2015);

TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing

that the defendant has the right of appeal has not been made part of the record. TEX.

R. APP. P. 25.2(d); see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

“[I]n a plea-bargain case for deferred adjudication community supervision, the plea

bargain is complete at the time the defendant enters [her] plea of guilty in exchange

for deferred adjudication community supervision.” Hargesheimer v. State, 182
S.W.3d 906, 913 (Tex. Crim. App. 2006). Accordingly, rule 25.2(a)(2) restricts an



2
       See TEX. CODE CRIM. PROC. ANN. art. 42.12 § 5(a) (West Supp. 2015).

                                            2
appeal when a defendant appeals her placement on deferred adjudication community

supervision. See id.

      Here, the clerk’s record supports the trial court’s certification that this is a

plea-bargain case and that appellant has no right of appeal. See TEX. R. APP. P.

25.2(a)(2), (d); Dears, 154 S.W.3d at 615. Because appellant has no right of appeal,

we must dismiss this appeal without further action. See Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to

ascertain whether an appellant who plea-bargained is permitted to appeal by Rule

25.2(a), must dismiss a prohibited appeal without further action, regardless of the

basis for the appeal.”).

                                    Conclusion
      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f).

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3